                                                                                  Electronically Filed - Jackson - Independence - January 23, 2020 - 11:08 AM
                                                               2016-CV02502
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


TAMY LORRAINE LUKECART                                )
P.O. Box 1161                                         )
Warsaw, Missouri 65355                                )
                                                      )     JURY TRIAL DEMANDED
                      Plaintiff,                      )
                                                      )
        v.                                            ) Case No.: NEW CASE
                                                      )
CITY OF INDEPENDENCE, MISSOURI,                       )
c/o Rebecca Behrens, City Clerk                       )
Independence City Hall                                )
111 E Maple Ave                                       )
Independence, MO 64050                                )
                                                      )
And                                                   )
                                                      )
CITY OF SUGAR CREEK, MISSOURI                         )
c/o, Jana Olivarez-Dickerson, City Clerk              )
1001 Heroes Way                                       )
Sugar Creek, Missouri 64054                           )
                                                      )
CHRISTOPHER SOULE                                     )
1001 Heroes Way                                       )
Sugar Creek, Missouri 64054                           )
                                                      )
And                                                   )
                                                      )
BRAD HALSEY                                           )
223 N. Memorial Drive                                 )
Independence, MO 64050                                )
                                                      )
And                                                   )
                                                      )
BRENDAN BUCHANAN                                      )
223 N. Memorial Drive                                 )
Independence, MO 64050                                )
                                                      )
And                                                   )
                                                      )
VICTOR CONTRERAS                                      )
1001 Heroes Way                                       )
Sugar Creek, Missouri 64054                           )
                                                      )
And                                                   )
                                                      )
DARREN SPADE                                          )
223 N. Memorial Drive                                 )
Independence, MO 64050                                )
                                                      )
         Case 4:20-cv-00139-NKL Document EXHIBIT A Filed 02/26/20 Page 1 of 41
                                               1-1
                                                                                                          Electronically Filed - Jackson - Independence - January 23, 2020 - 11:08 AM
                       Defendants.                             )

                                    COMPLAINT FOR DAMAGES

       COMES NOW Plaintiff Tamy Lorraine Lukecart, by the undersigned counsel, and for this

cause alleges as follows:

                                     JURISDICTION AND VENUE

       1.      Defendants caused the death of Plaintiff’s son, Dakota Lukecart (hereafter

“DECEDENT”); therefore, Plaintiff brings this action for wrongful death and related claims pursuant

to 42 U.S.C. § 1983 and for damages for wrongful death pursuant to the law of the state of Missouri.

       2.      Jurisdiction is proper in this Court, as the acts of the defendants complained of herein

occurred in Jackson County, Missouri, and as Plaintiff’s Decedent was first injured by the acts of the

defendants in Jackson County, Missouri.

        3.     Venue is proper under 28 U.S.C. §1391(b) because the events giving rise to

Plaintiff’s claims occurred in this judicial district and, on information and belief, at least one

Defendant is a resident of this district and all the Defendants reside in the State of Missouri.

                                             PARTIES

       4.      At all relevant times, Plaintiff, Tamy Lorraine Lukecart (hereafter “LUKECART”)

was a citizen and resident of the state of Missouri who is a proper person to bring this suit pursuant

to Mo. Rev. Stat. §537.080, et seq., because she is a surviving parent of DECEDENT.

       5.      At all relevant times, Defendant City of Independence, Missouri (hereafter

“INDEPENDENCE”) is and was a Missouri municipal corporation situated and operating within

Jackson County, Missouri.

       6.      At all relevant times, Defendant City of Sugar Creek, Missouri (hereafter “SUGAR

CREEK”) is and was a Missouri municipal corporation situated and operating within Jackson

County, Missouri.

       7.      At all relevant times, Defendant Christopher Soule (hereafter “SOULE”) was a police

officer who was an employee, agent, servant, and/or representative of Defendant SUGAR CREEK,

                                  EXHIBIT
         Case 4:20-cv-00139-NKL Document   A Filed 02/26/20 Page 2 of 41
                                         1-1
                                                                                                           Electronically Filed - Jackson - Independence - January 23, 2020 - 11:08 AM
and who served as Chief of Police. Upon information and belief, Defendant SOULE was and is a

citizen of the state of Missouri, and he is sued herein in his individual and official capacities to the

fullest extent allowable.

        8.      At all relevant times, Defendant Brad Halsey (hereafter “HALSEY”) was a police

officer who was an employee, agent, servant, and/or representative of Defendant INDEPENDENCE,

and who served as Chief of Police. Upon information and belief, Defendant HALSEY was and is a

citizen of the state of Missouri, and he is sued herein in his individual and official capacities to the

fullest extent allowable.

        9.      At all relevant times, Defendant Brendan Buchanan (hereafter “BUCHANAN”) was a

police officer who was an employee, agent, servant, and/or representative of Defendant

INDEPENDENCE, and who served as a police officer. Upon information and belief, Defendant

SPADE was and is a citizen of the State of Missouri, and he is sued herein in his individual and

official capacities to the fullest extent allowable.

        10.     At all relevant times, Defendant Darren Spade (hereafter “SPADE”) was a police

officer who was an employee, agent, servant, and/or representative of Defendant INDEPENDENCE,

and who served as a police officer. Upon information and belief, Defendant SPADE was and is a

citizen of the State of Missouri, and he is sued herein in his individual and official capacities to the

fullest extent allowable.

        11.     Defendant Victor Contreras (hereafter “CONTRERAS”) was a police officer who

was an employee, agent, servant, and/or representative of Defendant SUGAR CREEK, and who

served as a police officer. Upon information and belief, Defendant CONTRERAS was and is a

citizen of the State of Missouri, and he is sued herein in his individual and official capacities to the

fullest extent allowable.




                                  EXHIBIT
         Case 4:20-cv-00139-NKL Document   A Filed 02/26/20 Page 3 of 41
                                         1-1
                                                                                                        Electronically Filed - Jackson - Independence - January 23, 2020 - 11:08 AM
       12.     At all relevant times, each defendant acted under the color of law and pursuant to the

policies, regulations, or decisions officially adopted or promulgated by Defendants

INDEPENDENCE and/or SUGAR CREEK, whose acts may fairly be said to represent official

policy, or were pursuant to governmental custom of Defendants INDEPENDENCE and/or SUGAR

CREEK.

                    FACTS COMMON TO ALL CLAIMS FOR RELIEF

       13.     Plaintiff repeats and re-alleges each and every allegation in paragraphs 1 through

12 of this Complaint with the same force and effect as if fully set forth herein.

       14.     On January 24, 2017 at approximately 2:00 a.m., on or near the Sundown

Apartments in the City of Independence, Missouri, Defendant BUCHANAN attempted to initiate

a traffic stop on DECEDENT due to expired tags on the vehicle driven by DECEDENT.

       15.     At that time, Defendant BUCHANAN had not seen any weapon or contraband in

DECEDENT’s possession, he had not seen DECEDENT commit any criminal or traffic offense,

and he had no objectively reasonable basis to believe DECEDENT was about to take control of a

weapon or contraband, or was about to commit any criminal or traffic offense.

       16.     Further, DECEDENT gave no appearance that he was in any way a danger to

anyone.

       17.     Defendant BUCHANAN activated his emergency lights in an effort to stop

DECEDENT. When DECEDENT did not stop for Defendant BUCHANAN, BUCHANAN

immediately began pursuing him at a very high and dangerous speed through the streets of the

cities of Independence and Sugar Creek.

       18.     As he was pursuing the vehicle, DECEDENT drove in an erratic manner and at a

high rate of speed. Nevertheless, Defendant BUCHANAN continued the pursuit, disregarding




                                   EXHIBIT
          Case 4:20-cv-00139-NKL Document   A Filed 02/26/20 Page 4 of 41
                                          1-1
                                                                                                 Electronically Filed - Jackson - Independence - January 23, 2020 - 11:08 AM
the danger that the speeding vehicles posed.

       19.     Multiple officers joined in the chase, including additional officers from Sugar

Creek Police Department.

       20.     The vehicles were travelling at speed in excess of 50 m.p.h., and going through

city intersections, yet there was no downgrade.

       21.     Eventually, Defendant BUCHANAN’s chase caused the vehicles to leave the

Independence city limits and enter onto roads in Sugar Creek beyond DEFENDANT

BUCHANAN’s jurisdiction.

       22.     At some point in the pursuit, Defendants SPADE and CONTRERAS joined in the

pursuit.

       23.     During the pursuit, DECEDENT turned south on McBride in Sugar Creek,

Missouri and reached a dead end. The officers, including Defendants BUCHANAN,

CONTRERAS and SPADE, exited their vehicle when DECEDENT reached the dead end on

McBride Street.

       24.     DECEDENT executed a U-turn and attempted to continue driving north on

McBride. As DECEDENT was attempting to drive away, Defendants CONTRERAS and

SPADE, under color of law and in the course and scope of their duties, shot DECEDENT

multiple times in the chest and stomach, thereby using excessive force against him and

eventually killing him. The officer involved shooting occurred on or near McBride Street.

       25.     At all relevant times, DECEDENT was unarmed and did not pose an immediate

threat of death or serious bodily injury to himself or anyone else, including Defendants

CONTRERAS and SPADE.

       26.     Defendants CONTRERAS and SPADE had the ability to remove themselves from




                                    EXHIBIT
           Case 4:20-cv-00139-NKL Document   A Filed 02/26/20 Page 5 of 41
                                           1-1
                                                                                                     Electronically Filed - Jackson - Independence - January 23, 2020 - 11:08 AM
any possible or perceived danger posed by DECEDENT attempting to drive north on McBride.

        27.     Upon information and belief, all dashboard cameras which may have captured the

immediate circumstances surrounding the shooting were “allegedly” malfunctioning and

subsequently the incident was not captured on video despite the numerous number of police

officers at the scene.

        28.     DECEDENT never made any threats or provocative gestures, did not have a

weapon of any kind, so Defendants CONTRERAS and SPADE’s use of deadly force was

objectively unreasonable and unjustified.

        29.     DECEDENT died within a few hours of the shooting as a result of Defendants use

of unreasonable and excessive force as set forth above.

        30.     At all time, each defendant acted under the color of law.

                                     CLAIMS FOR RELIEF

              COUNT I. VIOLATION OF 42 U.S.C. §1983- WRONGFUL DEATH

                                          (All Defendants)

        31.     Plaintiff repeats and re-alleges each and every allegation in paragraphs 1 through

30 of this Complaint with the same force and effect as if fully set forth herein.

        32.     At all relevant times, DECEDENT was known by Defendants BUCHANAN,

CONTRERAS, and SPADE to be unarmed, had never presented as a danger to Defendants or

anyone else when Defendants CONTRERAS and SPADE shot him so as to mortally wound him

over the expired plates on his vehicle.

        33.     Defendants CONTRERAS and SPADE had a duty to exhaust all other reasonable

means of apprehending DECEDENT prior to resorting to deadly force.

        34.     Defendants SOUSA and HALSEY and/or officers under their direction, had a




                                  EXHIBIT
         Case 4:20-cv-00139-NKL Document   A Filed 02/26/20 Page 6 of 41
                                         1-1
                                                                                                   Electronically Filed - Jackson - Independence - January 23, 2020 - 11:08 AM
duty to downgrade Defendant BUCHANAN, CONTRERAS and SPADE’s pursuit of

DECEDENT and/or ensure Defendants BUCHANAN, CONTRERAS and SPADE exhausted all

other reasonable means of apprehending DECEDENT prior to resorting to deadly force.

       35.     Defendants SOUSA and HALSEY had a duty to ensure that police officers under

their command exhausted all other reasonable means of apprehending DECEDENT prior to

resorting to deadly force.

       36.     Defendants INDEPENDENCE and SUGAR CREEK had a duty to ensure that its

officers, agents, and employees exhausted all other reasonable means of apprehending

DECEDENT prior to resorting to deadly force.

       37.     Defendants INDEPENDENCE and SUGAR CREEK were responsible for the

administration of their Police Departments and for the developments of policy and custom of

such department.

       38.     All of the defendants were obligated to abide by statutory and procedural

guidelines for the implementation of deadly force, but none of them abided by the same.

       39.     Defendants failed to use that degree of care to ensure that citizens were not

subjected to an unreasonable risk of harm by failing to exhaust all other reasonable means prior

to resorting to the use of deadly force such as to proximately, directly, and wrongfully cause

DECEDENT’s death.

       40.     Defendants’ conduct as stated in this count amounted to an unlawful,

unconstitutional violation of DECEDENT’s right to be free from the unnecessary and

unreasonable use of deadly force.

       41.     As a direct and proximate result of such violations of DECEDENT’s

constitutional rights, DECEDENT wrongfully lost his life.




                                 EXHIBIT
        Case 4:20-cv-00139-NKL Document   A Filed 02/26/20 Page 7 of 41
                                        1-1
                                                                                                     Electronically Filed - Jackson - Independence - January 23, 2020 - 11:08 AM
       42.      Defendants’ actions were reckless and outrageous, and subjected DECEDENT to

an unreasonable risk of harm. An award of punitive damages is warranted by Defendants’

conduct.

       43.      Plaintiff is entitled to a recovery of reasonable attorney fees pursuant to 42.

U.S.C. §1988.

       WHEREFORE, Plaintiff prays for judgment in Count I in her favor and requests the

following relief:

            A. Actual damages in a fair and reasonable amount in excess of $75,000.00, plus

                interest on said sum at a rate of nine percent per annum on or from the date of

                DECEDENT’s injuries; or, alternatively, from the date this complaint is filed;

            B. Punitive damages;

            C. Plaintiff’s costs and reasonable attorney fees; and

            D. Any other relief consistent with substantial justice.

      COUNT II - VIOLATION OF 42 U.S.C. §1983 – USE OF EXCESSIVE FORCE

                 (Against Defendants BUCHANAN, CONTRERAS and SPADE)

       44.      Plaintiff repeats and re-alleges each and every allegation in paragraphs 1 through

43 of this Complaint with the same force and effect as if fully set forth herein.

       45.      Defendant BUCHANAN, CONTRERAS and SPADE had no probable cause to

believe that DECEDENT had committed, or was going to commit, a crime.

       46.      Defendants BUCHANAN, CONTRERAS and SPADE had no probable cause to

believe that DECEDENT presented a risk of harm to anyone.

       47.      There were no exigent circumstances justifying Defendants use of deadly force

without first resorting to other reasonable means of apprehending DECEDENT.




                                    EXHIBIT
           Case 4:20-cv-00139-NKL Document   A Filed 02/26/20 Page 8 of 41
                                           1-1
                                                                                                    Electronically Filed - Jackson - Independence - January 23, 2020 - 11:08 AM
       48.      The force Defendants used was excessive because it was not reasonably necessary

to effectively apprehend DECEDENT, even if it could be said that apprehension was ever

reasonably necessary.

       49.      The law was clearly established on January 24, 2017, that it would be a violation

of DECEDENT’s constitutional rights for Defendants to kill him prior to resorting to other

reasonable means of apprehending him where said Defendants had no probable cause to believe

DECEDENT had committed, or was going to commit, a crime, and where DECEDENT did not

present a risk of harm to anyone.

       50.      A police officer in the same circumstances and possessing the same knowledge as

Defendants could not have reasonably believed that the use of deadly force was required to deal

with DECEDENT in any way.

       51.      Defendants engaged in such conduct toward DECEDENT maliciously.

       52.      Said Defendants’ conduct amounted to an unlawful, unconstitutional violation of

DECEDENT’s right to be free from the use of excessive force.

       53.      As a direct and proximate result of such violations of DECEDENT’s

constitutional rights. DECEDENT wrongfully lost his life.

       54.      The actions of Defendants, as stated above, were reckless and outrageous and

subjected DECEDENT to an unreasonable risk of harm. An award of punitive damages is

warranted by said Defendants’ conduct.

       55.      Plaintiff is entitled to a recovery of reasonable attorney fees pursuant to 42.

U.S.C. §1988.

       WHEREFORE, Plaintiff prays for judgment in Count II in her favor and requests the

following relief:




                                  EXHIBIT
         Case 4:20-cv-00139-NKL Document   A Filed 02/26/20 Page 9 of 41
                                         1-1
                                                                                                      Electronically Filed - Jackson - Independence - January 23, 2020 - 11:08 AM
          A. Actual damages in a fair and reasonable amount in excess of $75,000.00, plus

               interest on said sum at a rate of nine percent per annum on or from the date of

               DECEDENT’s injuries; or, alternatively, from the date this complaint is filed;

          B. Punitive damages commensurate with Defendants’ conduct;

          C. Plaintiff’s costs and reasonable attorney fees; and

          D. Any other relief consistent with substantial justice.

          COUNT III – VIOLATION OF 42 U.S.C. §1983 – FAILURE TO TRAIN

      (Against Defendants INDEPENDENCE, SUGAR CREEK, SOULA, and HALSEY)

       56.      Plaintiff repeats and re-alleges each and every allegation in paragraphs 1 through

55 of this Complaint with the same force and effect as if fully set forth herein.

       57.     Defendants INDEPENDENCE, SUGAR CREEK, SOULA and HALSEY knew

or should have known that law-enforcement officers in general, and Defendants BUCHANAN,

CONTRERAS, and SPADE, in particular, would confront situations where, as here, a person

poses no real or perceived threat to officers and can be safely apprehended if the circumstances

would warrant apprehension.

       58.     Defendants INDEPENDENCE, SUGAR CREEK, SOULA and HALSEY failed

to train Defendants BUCHANAN, CONTRERAS, and SPADE to handle such situations without

involving the use of deadly, excessive, or other use of force on such persons, and without

violating such persons’ constitutional rights.

       59.     Defendants INDEPENDENCE, SUGAR CREEK, SOULA and HALSEY knew

or should have known that the use of deadly or excessive was allowed only when the

circumstances called for such force, and only then after first resorting to other reasonable means.

       60.     Defendants INDEPENDENCE, SUGAR CREEK, SOULA and HALSEY failed




                                  EXHIBIT
        Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 10 of 41
                                                                                                     Electronically Filed - Jackson - Independence - January 23, 2020 - 11:08 AM
to train Defendants BUCHANAN, CONTRERAS, SPADE to avoid using deadly or excessive

force without first resorting to other reasonable means.

            61.    The failure of Defendants INDEPENDENCE, SUGAR CREEK, SOULA and

HALSEY, individually and collectively, to adequately train Defendants BUCHANAN,

CONTRERAS and SPADE resulted in violations of DECEDENT’s constitutional rights.

            62.    As a direct and proximate result of such violations, DECEDENT wrongfully lost

his life.

            63.    Said Defendants’ actions and/or omissions, as stated above, were reckless and

outrageous and subjected DECEDENT to an unreasonable risk of harm. An award of punitive

damages is warranted by said Defendant’s conduct.

            64.    Plaintiff is entitled to a recovery of reasonable attorney fees pursuant to 42.

U.S.C. §1988.

            WHEREFORE, Plaintiff prays for judgment in Count III in her favor and requests the

following relief:

              A. Actual damages in a fair and reasonable amount in excess of $75,000.00, plus

                   interest on said sum at a rate of nine percent per annum on or from the date of

                   DECEDENT’s injuries; or, alternatively, from the date this complaint is filed;

              B. Punitive damages;

              C. Plaintiff’s costs and reasonable attorney fees; and

              D. Any other relief consistent with substantial justice.



                          COUNT IV – WRONGFUL DEATH – MISSOURI LAW

                                             (All Defendants)




                                      EXHIBIT
            Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 11 of 41
                                                                                                        Electronically Filed - Jackson - Independence - January 23, 2020 - 11:08 AM
       65.      Plaintiff repeats and re-alleges each and every allegation in paragraphs 1 through

64 of this Complaint with the same force and effect as if fully set forth herein.

       66.      Defendants CONTRERAS and SPADE had a duty to exhaust all other reasonable

means of apprehending DECEDENT prior to resorting to deadly force.

       67.      Defendant BUCHANAN had a duty to downgrade the pursuit and to ensure

Defendants exhausted all other reasonable means of apprehending DECEDENT prior to resorting to

deadly force.

       68.      Defendants SOULA and HALSEY had a duty to ensure that police officers under

their command posed no unnecessary risk to the public and that they exhausted all other reasonable

means of apprehending DECEDENT prior to resorting to deadly force.

       69.      Defendants INDEPENDENCE AND SUGAR CREEK had a duty to ensure that its

officers, agents, and employees posed no unnecessary risk to the public and that they exhausted all

other reasonable means of apprehending DECEDENT prior to resorting to deadly force.

       70.      Defendants failed to use that degree of care to ensure that citizens were not exposed

to unnecessary risk and subjected to an unreasonable risk of harm by exhausting all other reasonable

means prior to resorting to the use of deadly force such as to proximately, directly, and wrongfully

cause the death of DECEDENT.

       71.      As a direct and proximate result of Defendants’ conduct, DECEDENT endured pain

and suffering between the time he was mortally wounded by Defendants CONTRERAS and/or

SPADE and the time he died.

       72.      As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered the

loss of the consortium, services, companionship, comfort, instruction, guidance, and counsel of her

son, and incurred unnecessary funeral and burial expenses.




                                  EXHIBIT
        Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 12 of 41
                                                                                                     Electronically Filed - Jackson - Independence - January 23, 2020 - 11:08 AM
       73.    Defendants’ actions were reckless and outrageous and subjected DECEDENT to an

unreasonable risk of harm. An award of punitive damages is warranted by Defendants’ conduct.

       WHEREFORE, Plaintiff prays for judgement in Count IV and requests the following relief:

       A.     Damages in excess of $75,000.00 for DECEDENT’s pain and suffering between the

              time he was first injured by Defendants CONTRERAS and/or SPADE and the time

              of death, and for the recovery of which he might have maintained an action had death

              not ensued;

       B.     Damages in excess of $75,000.00 for Plaintiff’s loss of the consortium, services,

              companionship, comfort, instruction, guidance, and counsel of DECEDENT, as well

              as funeral and burial expenses;

       C.     Punitive damages; and

       D.     Any other relief consistent with substantial justice.

                                                JURY DEMAND

       74.    Plaintiff demands a jury trial.

                                                             Respectfully submitted,

                                                             /s/ Malia Parnell
                                                             Malia Taylor Parnell
                                                             MO Bar No.: 51210
                                                             David Tyson Smith
                                                             MO Bar No.: 51598
                                                             SMITH & PARNELL, LLC
                                                             700 Cherry Street
                                                             Columbia, MO 65201
                                                             Ph: (573) 442-4646
                                                             Fax: (573) 442-4646
                                                             malia@smithandparnell.com
                                                             david@smithandparnell.com

                                                             Attorneys for Plaintiffs




                                 EXHIBIT
       Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 13 of 41
                        IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                             AT KANSAS CITY           AT INDEPENDENCE



RE:  TAMY L LUKECART V CITY OF INDEPENDENCE, MISS ET AL
CASE NO:  2016-CV02502


TO:     MALIA TAYLOR PARNELL
        700 CHERRY ST
        COLUMBIA, MO 65201

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on _01-23-
2020_________. However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE                                                      RULE 68.7 – VITAL STATISTICS REPORT
  Additional service instructions are needed.                           Need Certificate of dissolution of marriage form.
  Incorrect case number/filed in wrong county.
  Document is unreadable.                                             RULE 74.14 SUPREME CT – FOREIGN JUDGMENT
                                                                        Authentication of foreign judgment required.
RULE 4.2 (2)                                                            Affidavit pursuant to Supreme Court Rule 74.14
  Need Circuit Court Form 4
                                                                      RULE 54.12 SERVICE IN REM OR QUASI IN REM
RULE 5.6 – COLLECTIONS OF DEPOSIT                                     ACTIONS
  No fee, or incorrect fee, received; fee required is $______.          Affidavit for Service by Publication required pursuant to
  Insufficient Filing Fee; Please Remit $______                          Supreme Court Rule 54.12c.
  No signature on check/form 1695.                                      Order for Service by Publication required pursuant to
  No request to proceed in forma pauperis.                               Supreme Court Rule 54.12c.
  No personal checks accepted.                                          Notice for Service by Publication required pursuant to
                                                                         Supreme Court Rule 54.12c.
RULE 68.1                                                               Affidavit for Service by Certified/Registered Mail
  Need Circuit Court Form 17                                             pursuant to Supreme Court Rule 54.12b.

    OTHER: Please provide service instruction once receive will issue summons. Thank you 881-1656.
    Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.
    The private process server listed is not on our approved list.
    Execution in effect. Return date _________. Request may be resubmitted within one week prior to return date.
    Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff’s cost. Collection efforts will be pursued for these costs.
Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.
Copies electronic noticed, faxed, emailed and/or mailed JANUARY 24, 2020 to:
                                                                        COURT ADMINISTRATOR’S OFFICE
                                                                       DEPARTMENT OF CIVIL RECORDS
                                                                  CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


             JANUARY 24, 2020                                    By
                  Date                                                       Deputy Court Administrator
                                                                       415 East 12th St., Kansas City, Missouri 64106
                                                                       308 W. Kansas, Independence, Missouri 64050




                  Case
Case no. 2016-CV02502                          EXHIBIT
                          4:20-cv-00139-NKL Document      1 A Filed 02/26/20 Page 14 of 41 DMSLCI5 (8/2014)
                                                Page 1 of1-1
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

TAMY LORRAINE LUKECART,

                        PLAINTIFF(S),                                    CASE NO. 2016-CV02502
VS.                                                                      DIVISION 2

CITY OF INDEPENDENCE, MISSOURI,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable KENNETH R GARRETT III on 11-MAY-2020 in DIVISION 2 at 08:30 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.




2016-CV02502                                   Page 1 of 3                       DMSNCMCIVI (2/2017)
                                  EXHIBIT
        Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 15 of 41
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ KENNETH R GARRETT III
                                              KENNETH R GARRETT III, Circuit Judge


                                       Certificate of Service

        This is to certify that a copy of the foregoing was electronic noticed, faxed, emailed
and/or mailed or hand delivered to the plaintiff with the delivery of the file-stamped copy of the
petition. It is further certified that a copy of the foregoing will be served with the summons on
each defendant named in this action.

Attorney for Plaintiff(s):
DAVID TYSON SMITH, 700 CHERRY ST, COLUMBIA, MO 65201

MALIA TAYLOR PARNELL, 700 CHERRY ST, COLUMBIA, MO 65201

Defendant(s):
CITY OF INDEPENDENCE, MISSOURI
CITY OF SUGAR CREEK, MISSOURI
CHRISTOPHER SOULE
BRAD HALSEY
BRENDAN BUCHANAN
VICTOR CONTREAS
DARREN SPADE

Dated: 24-JAN-2020                                              MARY A. MARQUEZ
2016-CV02502                                 Page 2 of 3                    DMSNCMCIVI (2/2017)
                                  EXHIBIT
        Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 16 of 41
                                                 Court Administrator




2016-CV02502                       Page 3 of 3                DMSNCMCIVI (2/2017)
                                 EXHIBIT
       Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 17 of 41
Electronically Filed - Jackson - Independence - January 28, 2020 - 10:52 AM




                                                                                                              1-1A Filed 02/26/20 Page 18 of 41
                                                                                                        EXHIBIT
                                                                              Case 4:20-cv-00139-NKL Document
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV02502
 KENNETH R GARRETT III
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 TAMY LORRAINE LUKECART                                             MALIA TAYLOR PARNELL
                                                                    700 CHERRY ST
                                                              vs.   COLUMBIA, MO 65201
 Defendant/Respondent:                                              Court Address:
 CITY OF INDEPENDENCE, MISSOURI                                     308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Wrongful Death                                                                                                                    (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: CITY OF INDEPENDENCE, MISSOURI
                                      Alias:
  C/O REBECCA BEHRENS
  CITY CLERK
  111 EAST MAPLE AVE
  INDEPENDENCE, MO 64050
         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    28-JAN-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-836 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00139-NKL Document             EXHIBIT 1-1A Filed 02/26/20             Page
                                                                                                   54.13, and 54.20;19  of 41
                                                                                                                     506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00139-NKL
Revised 7/3/13          Service Information
                                               EXHIBIT A
                                         Document
                                            - Attorney 1-1 Filed 02/26/20 Page 20 of 41
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV02502
 KENNETH R GARRETT III
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 TAMY LORRAINE LUKECART                                             MALIA TAYLOR PARNELL
                                                                    700 CHERRY ST
                                                              vs.   COLUMBIA, MO 65201
 Defendant/Respondent:                                              Court Address:
 CITY OF INDEPENDENCE, MISSOURI                                     308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Wrongful Death                                                                                                                    (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: BRENDAN BUCHANAN
                                      Alias:
  223 N MEMORIAL DRIVE
  INDEPENDENCE, MO 64050



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    28-JAN-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-840 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00139-NKL Document             EXHIBIT 1-1A Filed 02/26/20             Page
                                                                                                   54.13, and 54.20;21  of 41
                                                                                                                     506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00139-NKL
Revised 7/3/13          Service Information
                                               EXHIBIT A
                                         Document
                                            - Attorney 1-1 Filed 02/26/20 Page 22 of 41
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV02502
 KENNETH R GARRETT III
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 TAMY LORRAINE LUKECART                                             MALIA TAYLOR PARNELL
                                                                    700 CHERRY ST
                                                              vs.   COLUMBIA, MO 65201
 Defendant/Respondent:                                              Court Address:
 CITY OF INDEPENDENCE, MISSOURI                                     308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Wrongful Death                                                                                                                    (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: BRENDAN BUCHANAN
                                      Alias:
  223 N MEMORIAL DRIVE
  INDEPENDENCE, MO 64050



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    28-JAN-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-841 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00139-NKL Document             EXHIBIT 1-1A Filed 02/26/20             Page
                                                                                                   54.13, and 54.20;23  of 41
                                                                                                                     506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00139-NKL
Revised 7/3/13          Service Information
                                               EXHIBIT A
                                         Document
                                            - Attorney 1-1 Filed 02/26/20 Page 24 of 41
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV02502
 KENNETH R GARRETT III
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 TAMY LORRAINE LUKECART                                             MALIA TAYLOR PARNELL
                                                                    700 CHERRY ST
                                                              vs.   COLUMBIA, MO 65201
 Defendant/Respondent:                                              Court Address:
 CITY OF INDEPENDENCE, MISSOURI                                     308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Wrongful Death                                                                                                                    (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: BRAD HALSEY
                                      Alias:
  223 N MEMORIAL DRIVE
  INDEPENDENCE, MO 64050



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    28-JAN-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-839 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00139-NKL Document             EXHIBIT 1-1A Filed 02/26/20             Page
                                                                                                   54.13, and 54.20;25  of 41
                                                                                                                     506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00139-NKL
Revised 7/3/13          Service Information
                                               EXHIBIT A
                                         Document
                                            - Attorney 1-1 Filed 02/26/20 Page 26 of 41
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV02502
 KENNETH R GARRETT III
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 TAMY LORRAINE LUKECART                                             MALIA TAYLOR PARNELL
                                                                    700 CHERRY ST
                                                              vs.   COLUMBIA, MO 65201
 Defendant/Respondent:                                              Court Address:
 CITY OF INDEPENDENCE, MISSOURI                                     308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Wrongful Death                                                                                                                    (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: DARREN SPADE
                                      Alias:
  223 N MEMORIAL DRIVE
  INDEPENDENCE, MO 64050



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    28-JAN-2020                                _________________________________________
                                                        Date                                                    Clerk

        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-843 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00139-NKL Document             EXHIBIT 1-1A Filed 02/26/20             Page
                                                                                                   54.13, and 54.20;27  of 41
                                                                                                                     506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00139-NKL
Revised 7/3/13          Service Information
                                               EXHIBIT A
                                         Document
                                            - Attorney 1-1 Filed 02/26/20 Page 28 of 41
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV02502
 KENNETH R GARRETT III
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 TAMY LORRAINE LUKECART                                             MALIA TAYLOR PARNELL
                                                                    700 CHERRY ST
                                                              vs.   COLUMBIA, MO 65201
 Defendant/Respondent:                                              Court Address:
 CITY OF INDEPENDENCE, MISSOURI                                     308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Wrongful Death                                                                                                                    (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: CITY OF SUGAR CREEK, MISSOURI
                                      Alias:
  JANA OLIVAREZ
  CITY CLERK
  1001 HEROES WAY
  SUGAR CREEK, MO 64054
         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    28-JAN-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-837 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00139-NKL Document             EXHIBIT 1-1A Filed 02/26/20             Page
                                                                                                   54.13, and 54.20;29  of 41
                                                                                                                     506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00139-NKL
Revised 7/3/13          Service Information
                                               EXHIBIT A
                                         Document
                                            - Attorney 1-1 Filed 02/26/20 Page 30 of 41
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV02502
 KENNETH R GARRETT III
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 TAMY LORRAINE LUKECART                                             MALIA TAYLOR PARNELL
                                                                    700 CHERRY ST
                                                              vs.   COLUMBIA, MO 65201
 Defendant/Respondent:                                              Court Address:
 CITY OF INDEPENDENCE, MISSOURI                                     308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Wrongful Death                                                                                                                    (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: VICTOR CONTREAS
                                      Alias:
  1001 HEROES WAY
  SUGAR CREEK, MO 64054



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    28-JAN-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-842 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00139-NKL Document             EXHIBIT 1-1A Filed 02/26/20             Page
                                                                                                   54.13, and 54.20;31  of 41
                                                                                                                     506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00139-NKL
Revised 7/3/13          Service Information
                                               EXHIBIT A
                                         Document
                                            - Attorney 1-1 Filed 02/26/20 Page 32 of 41
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV02502
 KENNETH R GARRETT III
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 TAMY LORRAINE LUKECART                                             MALIA TAYLOR PARNELL
                                                                    700 CHERRY ST
                                                              vs.   COLUMBIA, MO 65201
 Defendant/Respondent:                                              Court Address:
 CITY OF INDEPENDENCE, MISSOURI                                     308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Wrongful Death                                                                                                                    (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: CHRISTOPHER SOULE
                                      Alias:
  1001 HEROES WAY
  SUGAR CREEK, MO 64054



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    28-JAN-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-838 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00139-NKL Document             EXHIBIT 1-1A Filed 02/26/20             Page
                                                                                                   54.13, and 54.20;33  of 41
                                                                                                                     506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00139-NKL
Revised 7/3/13          Service Information
                                               EXHIBIT A
                                         Document
                                            - Attorney 1-1 Filed 02/26/20 Page 34 of 41
                          EXHIBIT
Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 35 of 41
                          EXHIBIT
Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 36 of 41
                          EXHIBIT
Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 37 of 41
                          EXHIBIT
Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 38 of 41
                          EXHIBIT
Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 39 of 41
                          EXHIBIT
Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 40 of 41
                          EXHIBIT
Case 4:20-cv-00139-NKL Document 1-1A Filed 02/26/20 Page 41 of 41
